95 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Derek V. ESTIS, Defendant-Appellant.
No. 95-50089, 95-50371.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 23, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
In No. 95-50089, Derek V. Estis appeals the district court's denial of his motion to quash an indictment charging him with conspiracy to launder monetary instruments and substantive counts of money laundering.  We affirm.


2
Estis contends that his criminal prosecution violated the Double Jeopardy Clause because he had already been punished for the same conduct through prior administrative forfeiture proceedings.  This contention is foreclosed by  United States v. Ursery, 116 S.Ct. 2135 (1996).


3
In No. 95-50371, Estis appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to conspiracy to launder monetary instruments.  We dismiss.


4
Estis contends that the district court erroneously calculated his criminal history category.  We lack jurisdiction to review this contention because Estis waived his right to appeal in the plea agreement.   See United States v. DeSantiago-Martinez, 38 F.3d 394, 395 (9th Cir.1992).  Contrary to Estis's contention, the plea agreement did not reserve any issues regarding the criminal history calculation.


5
Accordingly, we AFFIRM the district court's judgment in No. 95-50089.  We DISMISS the appeal in No. 95-50371.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4